AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1 of!   lo
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                     v.                                          (For Offenses Committed On or After November I, 1987)


                      Miguel Tellez-Sanchez                                      Case Number: 2:19-mj-11535

                                                                                 Donald L Levine
                                                                                                              ---------7
                                                                                 Defendant's A;!;tto'.'.:!m~e~·

REGISTRATION NO. 91746298                                                                                         FILED
THE DEFENDANT:
                                                                  DEC - 2 2019
 Jgj pleaded guilty to count(s) 1 of Complaint
                                          ---------------;---------Pr=---+--
 •     was found guilty to count(s)                                           CLERK. U.S. OISTRl~T
       after a plea of not guilty.                                          BY
       Accordingly, the defendant is adjudged guilty of such count(s), which~~mi'"'Fm.~~-;;:-;:~~~~~
Title & Section                   Nature of Offense                                                                Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                      1
 D The defendant has been found not guilty on count(s)
                                               -------------------
 •     Count(s)
                  - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             ?(    TIME SERVED                               D - - - - - - - - - days
 IX! Assessment: $10 WAIVED                     Jgi Fine: WAIVED
 Jgj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, December 2, 2019
                                                                         Date of Imposition of Sentence




Clerk's Office Copy                                                                                                        2:19-mj-11535
